PER CURIAM.
Wright petitions this court for a writ of habeas corpus seeking a belated appeal, pursuant to Florida Rule of Appellate Procedure 9.141(c). We deny the petition without prejudice to refile a petition that is legally sufficient. Wright’s petition is notarized, but it does not contain a proper oath that the facts contained in the petition *282are true and correct. See Moore v. State, 910 So.2d 947 (Fla. 5th DCA 2005).
Petition for Belated Appeal DENIED.
PLEUS, C.J., SHARP, W., and THOMPSON, JJ., concur.